     Case 2:20-cv-00199-WBS-AC Document 12 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARRISON THOMAS FICKENWORTH,                          No. 2:20-cv-0199 WBS AC P
12                         Petitioner,
13              v.                                         ORDER
14   CHRISTIAN PFIEFFER, WARDEN,
15                         Respondent.
16

17              Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20              On April 6, 2020, the magistrate judge issued findings and recommendations herein which

21   were served on petitioner and which contained notice to petitioner that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 10. Petitioner has

23   not filed objections to the findings and recommendations.

24              The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27              1. The findings and recommendations issued April 6, 2020 (ECF No. 10) are ADOPTED

28   in full;
                                                          1
     Case 2:20-cv-00199-WBS-AC Document 12 Filed 04/29/20 Page 2 of 2

 1             2. Petitioner’s application for writ of habeas corpus is SUMMARILY DISMISSED for

 2   failure to state a claim upon which relief may be granted, and

 3             3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C. §

 4   2253.

 5   Dated: April 28, 2020

 6

 7

 8

 9

10   fick0199.800.hc

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
